McCLELLAN, J. —
The evidence for the State tended to show that deceased came to defendant’s house at night and knocked on the outer door of a room thereof which was rented and occupied at the time by Nora Mack, who *8does not appear to have sustained other relation to the defendant than a tenant; that Nora Mack was not in at the time; the defendant asked, “ "Who is that? ” and deceased answered, “Toler”; and that thereupon defendant went to the door, opened it and shot Toler, killing him. Defendant testified that when he went to the door he ordered deceased away, saying, “I thought I told you to stay away,” to which Toler replied, “Yes, but you have insulted me, and I am going to kill you,” and'then Toler put his hand on his pistol and he (defendant) shot him. It was clearly open to the jury to find on this evidence that the deceased had a right to knock on the door of and gain admission to the room of Nora Mack without offense to, or hindrance on the part of, defendant. So finding, it was with them further to conclude that the defendant acted in his own wrong in accosting Toler and ordering him away, and hence was at such fault in bringing on Toler's alleged attempt to shoot him as took away his right, otherwise resulting from the fact that he was in his own house, to shoot .without effort to retreat. The charge requested by the defendant, in omitting the hypothesis of freedom from fault on his part in bringing about the situation, out of which the necessity to shoot is assumed to have arisen, took this phase of the case away from the jury: it in effect would have required of them an acquittal on the ground of self-defense, even though they should find that the occasion or necessity for the act of defendant in preservation of his. own life was the product of his own wrong. It was properly refused.
Affirmed.